DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 9, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2017/0102596), of record, in view of Xiamen Tianma Micro Electronics Co Ltd, et al. (CN 104808376), hereinafter “Xiamen”, of record in the IDS and translation provided herewith.

Regarding claim 1, Sugimoto discloses an array substrate (see Figs. 1-9), comprising:
a base substrate (10s);
a plurality of gate lines (32), disposed on a side of the base substrate;
a plurality of data lines (6a), disposed on a side of the plurality of gate lines away from the base substrate and intersecting with the plurality of gate lines (see Figs. 3, 8 and 9); and
a plurality of light shielding metal portions (31; para. [0160]), disposed between the base substrate and each of the plurality of gate lines, respectively (see Figs. 5, 8 and 9),
wherein a respective one of the gate lines (32) comprises a plurality of gate line sub-segments (32a-32c) separated by the plurality of data lines (6a), respectively, every two adjacent gate line sub-segments (e.g., 32a+32b and 32a+32c) in the respective one of the gate lines are spaced apart from each other (e.g., 32b spaced apart from 32c in Fig. 5) and correspond to one of the light shielding metal portions (31) (see Fig. 5), and the every two adjacent gate line sub-segments in the respective one of the gate lines are connected through the one of the light shielding metal portions (31) (see Figs. 5 and 9).
Sugimoto fails to explicitly disclose the every two adjacent gate line sub-segments in the respective one of the gate lines are connected in series through the one of the light shielding metal portions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the every two adjacent gate line sub-segments in the respective one of the gate lines are connected in series through the one of the light shielding metal portions, as in Xiamen, into the array substrate of Sugimoto to reduce a metal manufacturing process, thus improving production efficiency (Xiamen, abstract).

Regarding claim 2, Sugimoto discloses wherein
an orthographic projection of the respective one of the gate line sub-segments (32a-32c) on the base substrate (10s) partially overlaps with an orthographic projection portion of a corresponding light shielding metal portion (31) on the base substrate (see Figs. 5 and 9); and
an orthographic projection of a respective one of the light shielding metal portions (31) on the base substrate (10s) intersects with an orthographic projection of a respective data line (6a) used to form corresponding gate line sub-segments (32a-32c) by separation on the base substrate (see Figs. 5 and 9).

Regarding claim 12, Sugimoto discloses an interlayer insulating layer (11b-11f or 12), disposed between the plurality of gate lines (32) and the plurality of data lines (6a) (Figs. 8-9).

Regarding claim 13, Sugimoto discloses at least one of a gate insulating layer (11g) and a buffer layer (11a), and the at least one of the gate insulating layer and the buffer layer is disposed 

Regarding claim 14, Sugimoto discloses wherein a material for manufacturing the plurality of light shielding metal portions (31) is same as a material for manufacturing the plurality of gate lines (32) (paras. [0160 and 0164]).

Regarding claim 15, Sugimoto discloses a manufacturing method of an array substrate (see Figs. 1-31), comprising:
providing a base substrate (10s), and forming a plurality of light shielding metal portions (31; para. [0160]) on a side of the base substrate;
forming a plurality of gate lines (32) on a side of the plurality of light shielding metal portions (31) away from the base substrate (10s), wherein a respective one of the gate lines comprises a plurality of gate line sub-segments (32a-32c), every two adjacent gate line sub-segments (e.g., 32a+32b and 32a+32c) in the respective one of the gate lines are spaced apart from each other (e.g., 32b spaced apart from 32c in Fig. 5) and correspond to one of the light shielding metal portions (31) (see Fig. 5), and the every two adjacent gate line sub-segments in the respective one of the gate lines are connected through the one of the light shielding metal portions (31) (see Figs. 5 and 9);
forming a plurality of data lines (6a) on a side of the plurality of gate line (32) away from the plurality of light shielding metal portions (31) (see Figs. 8-9), wherein the every two adjacent gate line sub-segments (32a-32c) are located at two sides of a respective data line (6a), respectively (see Figs. 5 and 9).

However, Xiamen discloses a manufacturing method of an array substrate (see Fig. 5), wherein the every two adjacent gate line sub-segments (281) in the respective one of the gate lines (22) are connected in series through the one of the light shielding metal portions (29) (see Figs. 5F-5G).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the every two adjacent gate line sub-segments in the respective one of the gate lines are connected in series through the one of the light shielding metal portions, as in Xiamen, into the method of Sugimoto to reduce a metal manufacturing process, thus improving production efficiency (Xiamen, abstract).

Regarding claim 16, Sugimoto discloses wherein the forming the plurality of gate lines on a side of the plurality of light shielding metal portions away from the base substrate, comprises:
forming a buffer layer (11a) and a gate insulating layer (11g) sequentially on surfaces of the plurality of light shielding metal portions (31) away from the base substrate (10s), and forming a plurality of via holes (33, 34) in the buffer layer and the gate insulating layer by a patterning process (see Fig. 9 and para. [0155]); and
forming the plurality of gate lines (32) on a surface of the gate insulating layer (11g) away from the plurality of light shielding metal portions (31), gate line sub-segments (32a-32c) 

Regarding claim 17, Sugimoto discloses wherein the forming the plurality of data lines on a side of the plurality of gate lines away from the plurality of light shielding metal portions, comprises:
forming an interlayer insulating layer (11b-11f or 12) on surfaces of the plurality of gate lines (32) away from the plurality of light shielding metal portions (32) (see Figs. 8-9); and
forming the plurality of data lines (6a) on a surface of the interlayer insulating layer away from the plurality of gate lines (see Figs. 8-9).

Regarding claim 18, Sugimoto discloses a display device (100, Figs. 1-3), comprising the array substrate (10) according to claim 1.

Claims 3-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2017/0102596) in view of Xiamen Tianma Micro Electronics Co Ltd, et al. (CN 104808376), as applied to claims 1 and 2 above, and further in view of Uramoto (US 2016/0005769), of record.

Regarding claims 3 and 19, Sugimoto in view of Xiamen discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose a plurality of gate line floating segments, disposed between the base substrate and each of the data lines; wherein a respective gate line floating segment is disposed between the every two adjacent gate line sub-segments in the 
However, Uramoto discloses an array substrate (see Figs. 1-9), comprising:
a plurality of gate line floating segments (30), disposed between the base substrate (100) and each of the data lines (20) (see Figs. 1-9);
wherein a respective gate line floating segment (30) is disposed between the every two adjacent gate line sub-segments (e.g., 10 and 105, Figs. 5-9) in the respective one of the gate lines (10), and is insulated from corresponding two gate line sub-segments in a same layer as the respective gate line floating segment (see Figs. 1-9 and paras. [0040-0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of gate line floating segments, disposed between the base substrate and each of the data lines; wherein a respective gate line floating segment is disposed between the every two adjacent gate line sub-segments in the respective one of the gate lines, and is insulated from corresponding two gate line sub-segments in a same layer as the respective gate line floating segment, as in Uramoto, into the array substrate of Sugimoto and Xiamen to decrease leakage current (Uramoto, para. [0040]).

Regarding claim 4, Sugimoto discloses a plurality of pixel units (P) arranged in an array (see Figs. 1 and 3-7), wherein a respective one of the pixel units comprises a thin film transistor (30), and the thin film transistor is disposed on the base substrate (10s) (see Figs. 2 and 8);
a source-drain electrode (para. [0136]) of the thin film transistor is disposed in a same layer as the plurality of data lines (6a); and gate electrodes (32g) of thin film transistors of pixel units in one row correspond to one of the plurality of gate lines (32).

Regarding claim 5, Sugimoto discloses wherein the thin film transistor (30) further comprises an active layer (30a, 30c) between a respective gate line (32) and a respective light shielding metal portion (31), and insulated from the respective gate line and the respective light shielding metal portion, respectively (see Figs. 8-9).

Regarding claim 6, Sugimoto in view of Xiamen fails to explicitly disclose wherein an orthographic projection of the active layer on the base substrate intersects with an orthographic projection of a respective gate line floating segment on the base substrate.
However, Uramoto discloses wherein an orthographic projection of the active layer (103) on the base substrate (100) intersects with an orthographic projection of a respective gate line floating segment (e.g., 10, 105) on the base substrate (see Figs. 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an orthographic projection of the active layer on the base substrate intersects with an orthographic projection of a respective gate line floating segment on the base substrate, as in Uramoto, into the array substrate of Sugimoto and Xiamen to provide the necessary connections to make a switch for display at a convenient location.

Regarding claims 7 and 20, Sugimoto discloses wherein the orthographic projection of the active layer (30a, 30c) on the base substrate (10s) partially overlaps with an orthographic projection of a respective data line (6a) used to form corresponding gate line sub-segments (32a-32c) by separation on the base substrate (see Figs. 5-9).

Regarding claim 8, Sugimoto discloses wherein the active layer (30a, 30c) is U-shaped (see Fig. 5 and paras. [0153 and 0155]; pattern of 30c, 30a is approximately U-shaped).
Sugimoto in view of Xiamen fails to explicitly disclose one branch of the active layer that is U-shaped intersects with the respective gate line floating segment.
However, Uramoto discloses wherein one branch of the active layer (103) that is U-shaped intersects with the respective gate line floating segment (e.g., 10, 105) (see Figs. 2-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate one branch of the active layer that is U-shaped intersects with the respective gate line floating segment, as in Uramoto, into the array substrate of Sugimoto and Xiamen to provide the necessary connections to make a switch for display at a convenient location.

Regarding claim 9, Sugimoto discloses wherein the thin film transistor (30) uses the one of the light shielding metal portions (31) connecting the every two adjacent gate line sub-segments in the respective one of the gate lines (32) as a gate electrode (32g) of the thin film transistor.

Regarding claim 10, Sugimoto discloses wherein another branch of the active layer (30a, 30c) that is U-shaped intersects with one of the every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines (see Fig. 5 and paras. [0153 and 0155]).

claim 11, Sugimoto discloses wherein a gate electrode (32g) of the thin film transistor (30) is disposed in a same layer as the plurality of gate lines (32).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on solely the primary reference applied in the prior rejection of record for the previous teaching or matter specifically challenged in the argument.  Accordingly, the new ground of rejection under 35 U.S.C. 103 over Sugimoto in view of Xiamen is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896